Appeal by the defendant from a second resentence of the Supreme Court, Queens County (Blumenfeld, J.), imposed September 22, 2011, upon his convictions of assault in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, the second resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Spires, J.), upon his first resentence on May 1, 2002.
Ordered that the second resentence is affirmed.
Since the defendant was still serving his first resentence when the second resentence was imposed, the second resentence to a term including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633 [2011]; People v Cooke, 94 AD3d 1138 [2012]; People v Thompson, 92 AD3d 812 [2012]; People v Harris, 86 AD3d 543, 543-544 [2011]). Rivera, J.P., Dickerson, Leventhal and Lott, JJ., concur.